TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00141-CV



                                  Gus Hoffman, Appellant

                                               v.

                 Charles Kevin Jones and Kelly Gamblin Jones, Appellees




       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
          NO. 11,492, HONORABLE DONALD HUMBLE, JUDGE PRESIDING



              Appellant Gus Hoffman announces that the parties have settled the underlying

disputes. He moves to dismiss his appeal. We grant the motion and dismiss this appeal.




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: November 15, 2001

Do Not Publish